Case 2:21-cv-00078-SPC-MRM Document 21 Filed 08/16/21 Page 1 of 1 PageID 156




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

KELLY GREENS VERANDA VII
CONDOMINIUM ASSOCIATION, INC.,

             Plaintiff,

v.                                             Case No. 2:21-cv-78-JLB-NPM

BLACKBOARD SPECIALTY INSURANCE
COMPANY, f/k/a Hamilton Specialty
Insurance Company,

             Defendant.
                                        /

                                      ORDER

      The parties jointly move to transfer this case to the judge presiding over an

earlier-filed, related action under Local Rule 1.07(a)(2)(B). 1 (Doc. 20.) Having

reviewed the motion, and with the consent of the transferee judge, the motion to

transfer is GRANTED. The Clerk shall transfer this case to the Honorable Judge

Sheri Polster Chappell for all further proceedings, with her consent.

      ORDERED in Fort Myers, Florida, on August 16, 2021.




      1 Kelly Greens Veranda VI Condo Ass’n v. Blackboard Specialty Ins. Co.,
2:21-cv-72-SPC-NPM.
